Case 1:19-cv-00005-WES-PAS Document 1-15 Filed 01/03/19 Page 1 of 4 Page|D #: 158

EXHIBIT FF

Or\ans PC
P. O. Box 5041
Troy, Ml 48007~5041

F|LE: 18~00“1293

DOLORES CEPEDA
32 LENOX AVENUE, APARTMENT 1
PRO\/IDENCE, Rl 02907

Case 1:19-cv-00005-WES-PAS Document 1-15 Filed 01/03/19 Page 2 of 4 Page|D #: 159

Case 1:19-cv-00005-WES-PAS Document 1-15 Filed 01/03/19 Page 3 of 4 Page|D #: 160

Pt.") Bex 5>4-’;§§<‘§0
0 R LA N S P C Wel!l‘,easn, M.fa C»Z<l%fz`e

   

o za~,/» licensed in

 

wm . mens com

 

lv s/§ l¢”z,~’»\. MZ}, lvll( Nl~<l` §»l, WA licensees tindle 3150/iiilem)£?`/>l\’ll£`l`

THIS COM.MUNICATION IS FROM A DE`BT CO`LLECTOR. THIS IS AN AT'I`EM`PT 'I`G COLLECT A
DEBT AND ANY I.NFORM,A'I`ION OBTAlNED WILL BE USED FOR THAT `PURPOSE.

IN THE EVENT YOU AR`E SUBJECT TO AN AU'I`OMATIC STAY lSSUE-D BY A UNITED STATES
BANKRUPTCY COURT OR 'I`HE REFERENCED DEBT HAS BEEN DISCHARGED IN BANKRUPTCY»
THIS COMMUNICAT`|ON lS FOR INFORMATIONAL PURPOSES AND IS NOT INTENDED TO BE AN
ATTEMPT TO COL`LEC'I` A DEBT.

IF YOU ARE NOW ON ACTlVE MlLITARY DUT'Y OR HAVE BEEN IN THE PRIOR TWELVE
MONTHS, OR IF YOU ARE A DEPE.NDENT OF AN AC'I`[VE SERVICEMEMBER, PLEASE CONTACT

OUR OFFICE AS YOU MAY BE EN'I`ITLED TO P.ROTECTIONS UNDER THE S`ERV!CEMEMBERS
CI`VIL RELIEF AC'I`.

May l. 2018

ViA CERTlFlED MAl`L RETUR'N RECElPT REQUESTED and FIRST CLASS MAlL
Doloies Cepeda

32 Lenox Avenue. Apanment l

Providencc. Rl 02907

`RE; Our File Number: 18-001293
Property Address: 177 `Dcxter Street, Providenee. Rl 0290‘7

Dear Dolores Ccpeda:

This law firm has been retained by Fay Servicing. LLC regarding the mortgage which eneumbers the above real
property (thc "Mortgage"). Tlte Note evidencing the loan in the original principal amount of $255.000.00 and the
lvl.ortgage are collectively called the “Mortgagc Loan"’

Aceerding to the records of our client, your Mortgage Loan is in default As a result, the Mortgage Loan has been
accelerated and Fay Servicing, LLC has referred the matter to our office l`or further action. Please see the
following page for a statement of the amount owed and important additional information

You may have thc right to reinstate the Mortgage Loan by paying all past doe installments. late charges, delinquent
iaxes, insurance premiums_. and costs and fees incurred in the foreclosure l`o request reinstatement information
contact our Loan Resolution Dcpanment at (781) 790-7800,

Any right you may have to reinstate your Mortgage Lonn and the procedures l'or reinstatement outlined
above do not alter or amend your validation rights as described on the following page of this notice.

\/'er§ll truly yours.
Orlz'ms PC

18~0() l 293/»/674/CONAOM_DR

? {YS”‘.`; ?'E?O~-?SGG F i`}'i¢"} §'“F,'ii)~`??i»‘-“,,l‘?

 

Case 1:19-cv-00005-WES-PAS Document 1-15 Filed 01/03/19 Page 4 of 4 Page|D #: 161

NoTICE or DEBT 'PURSUANT To
15 USC §1692

l, The amount of debt as of May 1. 2018 is $265,899\58.

2. Becausc of interest fees and costs, and other charges that may vary from day to day, the amount you owe at
a later date may be greater than the amount stated above Please contact Fay Servieing. LLC or Orlans PC at
(‘78]) 790-7800 to obtain an updated payoff amount

3. "l`he name of the creditor to whom the debt is owed is Wiltningion Trust, National Association, not in its
individual eapacity, but solelyl as trustee for MFRA 'I`rnst 201-1“2.

-'l. Unless you, within thirty days after receipt oi"this notiee, dispute the validity of the debt, or any portion
thereof , the debt will be assumed to be valid by Orlans PC.

5. l,l’ you notify Orlans PC in writing within the thirty day period that the dcbt, or any portion thereof is
disputed Oi'lans PC will obtain verification of the debt or a copy of a judgment against thc consumer and a
copy of such verification or judgment, and any other information required by applicable law, will be mailed
to you by Orlans FC; and

6. Upon your written request within the thirty day period, Orlans PC will provide you with the name and
address of the original creditor, if different from the current creditor

l 8-()01293/~./674/CONAOM__DR

